             Case 3:19-cr-00486-CRB Document 54 Filed 10/30/20 Page 1 of 1




1

2                          UNITED STATES DISTRICT COURT
3                       NORTHERN DISTRICT OF CALIFORNIA
4                              SAN FRANCISCO DIVISION
5                       (HONORABLE CHARLES R. BREYER)
6
                                 )             Case No.: 19CR486-CRB
7    UNITED STATES OF AMERICA,   )
                                 )
8             Plaintiff,         )
                                 )
9        vs.                     )             ORDER FOR MOTION TO MODIFY
                                 )             CONDITIONS OF RELEASE TO
10   ROBERT ROWEN and TERESA SU, )             ALLOW TRAVEL
                                 )
11            Defendant          )
12

13         WITH GOOD CAUSE APPEARING, Defendants Motion to Modify
14   Conditions of Release to Allow Travel to Coronado, CA, Newport Beach, CA and
15   Valencia, CA from November 22, 2020 through November 28, 2020. Mr. Rowen
16   and Teresa Su would like to visit with family during Thanksgiving week. Assistant
17   United States Attorney Cynthia Stier and Pretrial Service Officer Bradley Wilson
18   have no opposition to this request.
19

20         IT IS SO ORDERED
21

22   DATED: October 30, 2020
23
                                           HONORABLE CHARLES R. BREYER
                                           United States District Judge
24

25



                                           1
